Beasley, Presiding Judge.
On certiorari, the Supreme Court reversed our holding in Alford v. State, 208 Ga. App. 595 (431 SE2d 393) (1993), which was that the superior court erred in denying Alford’s motion to dismiss the State’s complaint in this drug forfeiture proceeding. See State of Ga. v. Alford, 264 Ga. 243, 245 (2b) (444 SE2d 76) (1994). However, the Supreme Court affirmed our holding that the superior court erred in dismissing Alford’s amended answer, and the Court directed that the case be remanded so that Alford may be granted a reasonable time in which to file a second amended answer in compliance with OCGA § 16-13-49 (o) (3). Id. at (3). Accordingly, our decision is vacated to the extent it conflicts with that of the Supreme Court, the judgment of the Supreme Court is made the judgment of this court, and the trial court’s judgment is affirmed in part and reversed in part and remanded with direction.

Judgment affirmed in part, reversed in part and remanded with direction.


McMurray, P. J., and Senior Appellate Judge Harold R. Banke concur.